Case 1:20-cv-00214-TFM-N Document 21 Filed 08/28/20 Page 1 of 2                   PageID #: 441




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 PATRICK J. CHAREST,                             )
                                                 )
        Plaintiff,                               )
                                                 )
 vs.                                             )   CIV. ACT. NO. 1:20-cv-214-TFM-N
                                                 )
 KAY IVEY, et al.,                               )
                                                 )
        Defendants.                              )

                         MEMORANDUM OPINION AND ORDER

       On May 4, 2020, the Court entered an order denying Plaintiff’s Motion for a Temporary

Restraining Order and after expediting briefing, referred the Motion for a Preliminary Injunction

to the Magistrate Judge. See Docs. 5, 14. On July 6, 2020, the Magistrate Judge entered a report

and recommendation (“R&R”) which recommends the motion for preliminary injunction be

denied. See Doc. 19. Plaintiff filed a document entitled Emergency Motion for De Novo Review

and Issuance of P.I. (Doc. 20, filed July 13, 2020). The document is dated July 8, 2020 with a

postmark of July 9, 2020. Given the prison mail time, the reference to the R&R issued on June

17, 2020 along with the recognition that the R&R was withdrawn, it is not clear that these were

intended as objections to the more recent R&R.

       Regardless, the Court has considered the objections here. The Court has reviewed the

report and recommendation, objections, and conducted a de novo review of the case file. For the

reasons discussed below, the objections are OVERRULED and the Report and Recommendation

is ADOPTED as the opinion of the Court.

       Plaintiff specifically states in his “Emergency Motion” (Objections) that there are some

positive tests within the prison population and 2 ADOC officers. He also asserts that COVID-19



                                          Page 1 of 2
Case 1:20-cv-00214-TFM-N Document 21 Filed 08/28/20 Page 2 of 2                     PageID #: 442




“came inside due to defendant’s own deliberate indifference to human suffering.” See Doc. 20 at

5. However, nothing in his objections overcome the Magistrate Judge’s well-reasoned analysis.

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and a de novo determination of those portions of the Report and Recommendation to which

objection is made, Plaintiff’s objections styled as Emergency Motion for De Novo Review and

Issuance of P.I. (Doc. 20) are OVERRULED and the Report and Recommendation of the

Magistrate Judge is ADOPTED as the opinion of this Court. Accordingly, it is ORDERED that

the Plaintiff’s motion for preliminary injunction (Doc. 4) is DENIED.

       This case is REFERRED BACK to the Magistrate Judge for further proceedings.

       DONE and ORDERED this 28th day of August, 2020.

                                                     /s/Terry F. Moorer
                                                     TERRY F. MOORER
                                                     UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
